Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64594 Filed 05/28/21 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  In re Flint Water Cases,                                 No. 5:16-cv-10444
                                                           (consolidated)

                                                           Hon. Judith E. Levy
                                                           Mag. Mona K. Majzoub
  ________________________________________

  CO-LIAISON COUNSEL’S RESPONSE IN OPPOSITION TO THE HALL
  OBJECTOR’S MOTION TO ATTEND FURTHER CONFERENCES WITH
  SETTLING COUNSEL AND FOR SETTLING PARTIES TO PROVIDE A
            DESCRIPTION OF NON-PUBLIC HEARINGS

        Co-Liaison Counsel hereby submits its Opposition to the Hall Objectors’

  Motion to Attend Further Conferences with Settling Counsel and for Settling Parties

  to Provide a Description of Non-Public Hearings, and states as follows:

                                 INTRODUCTION

        Mr. Bednarz first appeared in this case on or about March 22, 2021, roughly

  sixty-seven (67) days ago. (ECF Nos. 1481 & 1482). The first pleading filed on this

  docket occurred on February 8, 2016. (ECF No. 1). During the one-thousand nine-

  hundred and thirty-eight (1,938) days between the first filing and Mr. Bednarz’s

  appearance, on a macro-level some notable events occurred:

        (1)   Donald Trump was elected President;

        (2)   Hurricane Harvey caused $125,000,000 in damage to the Gulf Coast;

        (3)   The entire Brexit saga happened, beginning with a shocking vote,
              continuing through years of wrangling and negotiations under
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64595 Filed 05/28/21 Page 2 of 13




               multiple Prime Ministers, and concluding at the end of 2020 when the
               transition period following the United Kingdom’s departure from the
               European Union ended;

        (4)    Donald Trump was impeached (twice);

        (5)    Three major hurricanes (Harvey, Irma and Maria) struck Texas,
               Florida and Puerto Rico, over five devastating weeks;

        (6)    Hurricane Michael became the first Category 5 hurricane to hit the
               United States since 1992;

        (7)    The Chicago Cubs won its first World Series in 108 years;

        (8)    Three Supreme Court Justices were nominated and confirmed;

        (9)    There was a Global Pandemic;

        (10) The nation elected Joe Biden; and

        (11) There was an insurrection in Washington D.C. and an attack on the
             Capitol.

        On a micro-level, there were 1480 filings on this docket. There were at least

  three (fully adjudicated) appeals to the Sixth Circuit regarding this litigation. More

  than one-hundred depositions were taken. More than $7,000,000.00 was spent by

  plaintiffs’ counsel prosecuting Flint water cases. At least 20,000 individual Flint

  residents signed retainers with attorneys to prosecute individual claims related to the

  water crisis. Plaintiffs’ counsel twice defeated motions to dismiss brought by the

  EPA, before two different Federal Judges, related to the water crisis. And more than

  two million documents were produced, read, evaluated, interpreted, and will surely

  form the foundation of the first bellwether trials scheduled for October 2021.


                                            2
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64596 Filed 05/28/21 Page 3 of 13




        And, in a watershed moment for American history, a $641,000,000 settlement

  was negotiated over three years with multiple defendants. Emphatically, the

  Settlement in this case very well might mark the most significant win for

  environmental justice that has ever been had in this county through litigation.

  Ignoring that fact altogether, Mr. Bednarz is attempting to conjure reasons to destroy

  that landmark win (silently and shamelessly) in the name of Federalism, a purely

  ideological goal of an organization dedicated to changing laws across the country to

  make it harder for injured people (like the three Flint citizens Mr. Bednarz purports

  to represent) to come together in one way or another and vindicate their rights.

        Like a wolf in sheep’s clothing, Mr. Bednarz is attempting to derail the very

  settlement he claims should better benefit his clients. There were other options

  available—Mr. Bednarz could surely have submitted an amicus brief while the

  motion for preliminary approval of the settlement was pending—but he didn’t elect

  to offer a helping hand to the Court. Instead, as he (and his ultra-conservative

  organization, the Hamilton Lincoln Law Institute) has done time after time, Mr.

  Bednarz masquerades as a “consumer protection” advocate, when the real mission

  is to deprive most injured people of a day in court altogether. Make no mistake, he

  is playing what he sees as a game of tort-reform wherever he can across the United

  States, irrespective of the real human beings (including his clients) left in his

  ideological wake.


                                            3
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64597 Filed 05/28/21 Page 4 of 13




        So now, rather than responding to Daubert motions related to those bellwether

  trials (which, if successful, will greatly benefit all Flint residents maintaining claims

  against the trial defendants), or the companion motions for summary judgment,

  Liaison Counsel finds himself responding to a pleading, filed by a man who, during

  all years of this litigation, did not represent a single person in Flint, had likely never

  spent a day in Flint, and who had likely not read a single pleading associated with

  the Flint water crisis—a man who has the audacity to accuse both plaintiffs’ and

  defense counsel of a conspiracy to commit a settlement, and who has attempted to

  disparage and shame a Federal Judge that has worked tirelessly in managing her

  entire docket, with great attention paid to this litigation.1

        Beyond the substance of the motion, there is something intuitively wrong with

  a group of lawyers, who primarily stood on the sideline during the entirety of this

  litigation, led by a man who was not even in the stadium, arguing now they should

  be in meetings when for five years they chose not to participate in public hearings,

  despite many of them representing thousands of Flint residents.

        But beyond intuition, the law does not support Mr. Bednarz’s (or his minions’)

  various contentions, and their motion should be denied in its entirety.


        1
               There are of course other lawyers who have joined Mr. Bednarz’s
  motion. While they did have clients during the pendency of the litigation and
  throughout the events referenced herein, they put forward roughly the same amount
  of time and energy toward this litigation as Mr. Bednarz during that time. And they
  likely have no clue about his and his organization’s true agenda.
                                              4
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64598 Filed 05/28/21 Page 5 of 13




                                     ARGUMENT

  I.    THE COURT’S DECISION TO CONDUCT PERIODIC
        CONFERENCES WITH LEAD AND CO-LIAISON COUNSEL DOES
        NOT CONSTITUTE OR SANCTION EX PARTE
        COMMUNICATIONS.
        The Court may summarily dismiss Mr. Bednarz’s arguments regarding ex

  parte communications because they are built on a faulty premise. Mr. Bednarz

  assumes as a matter of a priori truth that the conferences with the Court constitute

  ex parte communications, and then builds each of his arguments on that false

  premise.

        But the conferences are not ex parte communications. By definition, an ex

  parte communication involves contact with the Court by one side of the case to the

  exclusion of the other. That has not and does not happen here. Counsel for both

  Plaintiffs and Defendants are present at these conferences. The Court does not meet

  with one side to the exclusion of the other. Furthermore, the Hall Objectors are

  represented in those conferences—by Interim Lead Counsel for the Putative Class

  Counsel as long as they remain class members; and Co-Liaison Counsel for

  Individual Plaintiffs if they opt out of the class. As discussed further below, the

  Court also acts a fiduciary for class members during conferences and has

  additionally taken the extraordinary and (to the undersigned’s knowledge) virtually

  unprecedented measure of procedural equity in allowing a multi-day hearing for

  both objectors represented by counsel as well as pro se objectors to ventilate their

                                            5
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64599 Filed 05/28/21 Page 6 of 13




  objections in open court, on the record.

        The Hall Objectors’ motion does not cite to a single case or provision of law

  that holds that meeting with all parties to a settlement constitutes a forbidden ex

  parte conference. The opposite, of course, is actually true. It is not uncommon for

  Court’s to have conversations with appointed counsel off the record. The Manual on

  Complex Litigation is well aware that “[c]omplex litigation often involves numerous

  parties with common or similar interests but separate counsel,” and that “[t]raditional

  procedures” “may waste time and money, confuse and misdirect the litigation, and

  burden the court unnecessarily.” Federal Judicial Center, Manual for Complex

  Litigation, § 10.22, at 24 (4th ed. 2004). Among the “special procedures” the Manual

  on Complex Litigation embraces is “confidential discussions with the judge.” See

  id., § 13.13, at 170.

        The Manual for Complex Litigation specifically endorses that procedure:

        On-the-record conferences will minimize later disagreements,
        particularly if the judge anticipates issuing oral directions or rulings.
        Many judges hold all conferences on the record, particularly where
        numerous attorneys are in the courtroom. Nevertheless, an informal off-
        the-record conference held in chambers or by telephone can sometimes
        be more productive; a reporter can later be brought in to record the
        results of the conference. (28 U.S.C. § 753(b) sets forth the
        requirements for recording various proceedings.) Rule 16 requires (and
        sound practice dictates) that all matters decided at pretrial conferences
        be memorialized on the record or in a written order. Counsel may be
        directed to submit proposed orders incorporating the court’s oral
        rulings. (section 11.22).

  Id. § 11.22, at 41. As this passage suggests, the Manual on Complex Litigation

                                             6
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64600 Filed 05/28/21 Page 7 of 13




  intends for settlement discussions to be handled with care—precisely as this Court

  has consistently done throughout the litigation. But the key point is this: the Manual

  on Complex Litigation’s drafters did not write a lengthy and universally accepted set

  of guidance that would contravene the Canons of Judicial Conduct.

        Correspondingly, Federal Rule of Civil Procedure 77(b) gives the Court the

  power to hold “[a]ny other act or proceeding [other than a trial on the merits] . . . in

  chambers.” Fed. R. Civ. P. 77(b). Rule 77(b) “allows district judges the discretion

  to conduct proceedings in chambers, as long as the trial upon the merits is held in

  open court.” B.H. v. McDonald, 49 F.3d 294, 297 (7th Cir. 1995).

        The Court’s broad discretion to conduct proceedings in chambers is well

  established. There is no “right to intrude uninvited into conferences at the bench and

  in chambers.” Rovinsky v. McKaskle, 722 F.2d 197, 201 (5th Cir. 1984); see also

  United States v. Valenti, 987 F.2d 708, 714 (11th Cir.) (affirming trial court’s

  “traditional authority to conduct closed bench conferences”), cert. denied, 510 U.S.

  907, (1993). After all, more than 40 years ago, Justice Brennan pointed out that

  nothing in the Supreme Court’s jurisprudence “intimate[s] that judges are restricted

  in their ability to conduct conferences in chambers.” Richmond Newspapers, Inc. v.

  Virginia, 448 U.S. 555, 598 n. 23 (1980) (Brennan, J., concurring); see also Globe

  Newspaper Co. v. Superior Court, 457 U.S. 596, 609 n. 25 (1982) (holding that a

  trial court has traditional authority to conduct in camera conferences).


                                             7
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64601 Filed 05/28/21 Page 8 of 13




        Mr. Bednarz overlooks all of this and instead attempts to cherry pick

  individual lines and phrases from long cases in an effort to suggest the approbated

  “confidential discussions” as a part of settlement are always and categorically

  wrong. Mr. Bednarz’s broad-brushing treatment of the cases he cites betrays the

  scant attention he has paid this litigation over the years.

        For instance, he plucks a single sentence from the lengthy and highly

  distinguishable Third Circuit opinion, see Hall Objectors’ Br. at 4–5 (citing In re

  Cmty. Bank of N. Va. & Guar. Nat’l Bank of Tallahassee Second Mortg. Loan Litig.,

  418 F.3d 277, 319 (3d Cir. 2005) (“In re Cmty. Bank”), as if the case offered

  categorical principles rather than nearly 50 Federal Reporter pages of fact- and case-

  specific analysis. Not to put too fine a point on it: Mr. Bednarz does not even try to

  compare this case to that one. Rather, Mr. Bednarz cites it as a foothold to strongly

  imply that instead of conscientiously overseeing one of the most complex civil

  litigations in American history, the Court has done something unethical.

        But what is jaw-droppingly unfair is Mr. Bednarz’s attempt to liken to

  anything at all about this case to anything at all about that case. In re Community

  Bank involved multiple errors and, as the appellate court recognized, a virtual

  abdication by the court of its duties. See In re Cmty. Bank, 418 F3d at 319. The

  essence of the problem, then, was not that some settlement conferences had been in

  chambers, but that the court didn’t seriously exercise its judicial function or carry


                                             8
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64602 Filed 05/28/21 Page 9 of 13




  out its judicial duties. It bears repeating for emphasis, of course, the nearly 50 pages

  of other errors in the case. Not so here.

        More to the point, In re Community Bank actually shows how the conferences

  here are not ex parte conferences. The Third Circuit there understood that class

  counsel certainly has a duty to class members, but pointed out as a practical matter

  the district court acted as a “fiduciary” for those absent class members at

  conferences. See id. at 318–19. The task is undoubtedly a serious one, but the salient

  point is that it is the district court—and not an infinitely broad set of objectors and

  their counsel—that shoulders that burden. Unsurprisingly, the Third Circuit there

  did not order the district court on remand to begin inviting any objector and/or their

  counsel to participate in any conference. Nor does Mr. Bednarz point to any case

  from any court anywhere that marks such an unprecedented and expansive holding.

        Not only does case law acknowledge the responsibilities of Interim Lead

  Counsel for the Putative Class and Co-Liaison Counsel for Individual Plaintiffs, but

  it makes sense as a matter of practice. Consider the effect of granting Mr. Bednarz

  the relief he seeks: It is not just Mr. Bednarz who will attend conferences, but other

  objecting plaintiffs’ attorneys as well as, presumably, pro se objectors. Surely, Mr.

  Bednarz does not imagine that he can faithfully represent their interests as a sort of

  Objectors’ Liaison Counsel. And what of the precedential value of this case for a

  class action suit with even more members, but perhaps smaller damages? Would


                                              9
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64603 Filed 05/28/21 Page 10 of 13




   hundreds of objecting attorneys be permitted to flood a court’s chambers? It bears

   recalling that Mr. Bednarz and his organization is devoted to an extreme manner of

   tort reform at any cost. Cf. Butler v. Sears, Roebuck & Co., 727 F.3d 796, 801 (7th

   Cir. 2013) (Posner, J.).

         The remainder of the Hall Objectors’ cited authority is even less on point. For

   instance, Edgar v. K.L., 93 F.3d 256 (7th Cir. 1996) does not bear the slightest

   resemblance to the case. There, the Court met in secret with court-appointed experts

   to discuss the merits of the case. Edgar, 93 F.3d at 257–58. That practice marked an

   equivocal, bright-line departure from accepted practice, which can result in

   disqualification when a judge has “personal knowledge of disputed evidentiary facts

   concerning the proceeding.” See id. at 258, 259–60; see also 28 U.S.C. § 455. A

   similar interest animates Canon 3A(4), see Bradley v. Milliken, 426 F. Supp. 929,

   935 (E.D. Mich. 1977), which is presumably why Mr. Bednarz thinks Edgar has

   something to do with this case. Likewise, In re Kensington Int’l, Ltd., involved

   hundreds of hours of true ex parte communications and meetings in which the court

   sought to gain knowledge of disputed, factual issues from the parties. 368 F.3d 289,

   297–98 (3d Cir. 2004). But, as above, the settlement discussions and conferences

   with the parties here are simply not ex parte communications.




                                           10
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64604 Filed 05/28/21 Page 11 of 13




         In short, what Mr. Bednarz calls “essentially ex parte conferences”2 are

   nothing of the sort. Mr. Bednarz has not even alleged that something improper

   happened at the conferences; rather, his objections are to paper aspects of the

   Settlement. Nor has he alleged that the Court transgressed any particular boundary

   or has failed to discharge its fiduciary duty in any way.

         Finally, as has consistently been the case throughout the litigation, the Hall

   Objectors (like the many other objectors who may have different priorities from Mr.

   Bednarz and the Hall Objectors) have a remedy available to them. They, of course,

   do not need to have bone scans taken to participate in the settlement, and they do not

   have to participate in the settlement at all if they so choose. Like any member of a

   putative and as-yet uncertified class, they retain the freedom to opt out of the class

   altogether and prove up their claims on their own terms. In doing so, they can attempt

   to negotiate settlements as they see fit with the various defendants. Consequently,

   the public interest that Mr. Bednarz imagines throughout his brief simply rings

   hollow.

                                     CONCLUSION

         In sum, Mr. Bednarz’s major premise is faulty, and the remainder of his

   arguments and demands upon the Court are unsound. There is accordingly no factual


         2
                 Co-Liaison Counsel notes that Mr. Bednarz consistently stops short of
   actually calling the conferences “ex parte.” This is telling—they aren’t; and Mr.
   Bednarz’s phrasing shows he knows it.
                                            11
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64605 Filed 05/28/21 Page 12 of 13




   or legal basis to permit Mr. Bednarz to attend the Court’s in-chambers conferences,

   and no reason to burden the parties—who are currently litigating the merits of this

   litigation in good faith (pertinently, at this point, lengthy and fact-intensive Daubert

   and summary judgment motions)—with undertaking a laborious and time-wasting

   effort of chronicling the entirely administrative conferences to date.



   Dated: May 28, 2021

                                                  Respectfully submitted,

                                                  /s/ Corey M. Stern
                                                  Corey M. Stern
                                                  Renner K. Walker
                                                  LEVY KONIGSBERG LLP
                                                  605 Third Ave., 33rd Fl.
                                                  New York, New York 10158
                                                  T: (212) 605-6200
                                                  cstern@levylaw.com
                                                  rwalker@levylaw.com

                                                  /s/ Hunter J. Shkolnik
                                                  Hunter J. Shkolnik
                                                  Patrick J. Lanciotti
                                                  NAPOLI SHKOLNIK PLLC
                                                  270 Muñoz Rivera Ave., Suite 201
                                                  Hato Rey, Puerto Rico 00918
                                                  T: (787) 493-5088
                                                  hunter@napolilaw.com
                                                  planciotti@napolilaw.com

                                                  Co-Liaison Counsel for Individual
                                                  Plaintiffs



                                             12
Case 5:16-cv-10444-JEL-MKM ECF No. 1799, PageID.64606 Filed 05/28/21 Page 13 of 13




                            CERTIFICATE OF SERVICE

          I hereby certify that on May 28, 2021, the foregoing was electronically filed
   with the Clerk of the Court using the CM/ECF system which will send notification
   of such filing upon counsel of record.

                                                 LEVY KONIGSBERG, LLP


                                                 /s/ COREY M. STERN
                                                 LEVY KONIGSBERG, LLP
                                                 605 Third Avenue, 33rd Floor
                                                 New York, New York 10158
                                                 (212) 605-6298
                                                 (212) 605-6290 (facsimile)
                                                 cstern@levylaw.com
                                                 www.levylaw.com




                                            13
